Citation Nr: 9914216	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the left shoulder.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound to the left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This appeal arose from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to increased 
evaluations for shell fragment wound residuals of the left 
shoulder and left hand, and diarrhea.

A review of the record in this case discloses that, while the 
veteran formally disagreed with the denial of a compensable 
evaluation for service-connected chronic diarrhea, he failed 
to perfect his appeal as to that particular issue.  
Accordingly, the Board of Veterans' Appeals (Board) will 
confine its review solely to those issues listed on the title 
page of this decision.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals (hereinafter, "the Court") for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Upon review of this case, the Board is of the opinion that 
there exists some question as to the current severity of the 
veteran's service-connected residuals of shell fragment 
wounds to his left shoulder and hand.  
In that regard, while on Department of Veterans Affairs (VA) 
orthopedic examination in August 1996, range of motion 
measurements showed flexion of the left shoulder to 
100 degrees, with abduction to 90 degrees, external rotation 
to 35 degrees, and internal rotation to 15 degrees, on 
subsequent VA orthopedic examination in January 1998, similar 
studies showed abduction of the left shoulder to 150 degrees, 
with forward flexion to 160 degrees, and both internal and 
external rotation to 75 degrees.  Examination of the 
veteran's left wrist in August 1996 showed a reduction in 
grip strength of 5 percent, accompanied by "definite" pain on 
motion.  However, on subsequent examination in January 1998, 
no pain was elicited, and the veteran's hand grip was 
described as "normal."

The Board observes that, at the time of the aforementioned VA 
orthopedic examination in January 1998, the veteran's claims 
folder and medical records were not available for review.  As 
per various decisions of the Court, any analysis of the 
disability evaluation to be assigned for the residuals of a 
missile injury must begin with a historical review of the 
extent of the original traumatic injury, and the course of 
the residual disability in the ensuing years.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, in 
light of the aforementioned, the case is REMANDED to the 
Regional Office (RO) for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 1998, the date of 
the veteran's most recent VA 
examination(s), should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to include all appropriate studies, in 
order to more accurately determine the 
current severity of his service-connected 
residuals of shell fragment wounds to the 
left shoulder and left hand.  


All pertinent symptomatology and findings 
should be reported in detail.  Following 
evaluation, the orthopedic examiner 
should report pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically range of 
motion with an explanation as to what is 
the normal range of motion and pain on 
use, and comment on the functional 
limitation, if any, caused by the 
veteran's service-connected left shoulder 
and hand disabilities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The claims file, a separate copy of this 
REMAND, and the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998) must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  

Any opinions expressed as to the severity 
of the shell fragment wounds of the left 
and shoulder and hand must be accompanied 
by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND, and, if not, the RO 
should implement corrective procedures.

4. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for residuals of 
shell fragment wounds of the left 
shoulder and left hand with application 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 as 
warranted, and document its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b)(1).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (including those laws and regulations 
governing the evaluation of service-connected muscle injuries 
in effect both before and after July 3, 1997).  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


